 

we

Case 1:19-cr-03746-JB Documenti Filed 01/04/19 Rages! &

on

a By EY

UNITED 8S STAT "ES DISTRICT COURT
ALBUQUZRGGS NEW MEXICO

JAN OT 20

 

AOI (Rev, LI/L1) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

for the
District of New Mexico
United States of America ) ‘
v. )
Zachariah Stanley Joe, ) Case No. Ny
year of birth 1991
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to: the best of my knowledge and belief.
: On or about the date(s) of January 3, 2019 in the county of San Juan in the
District of New Mexico , the defendant(s) violated:
Cade Section Offense Description
Title 18:§1153 Offenses committed within Indian country
Title 18-§4411 Murder

This.criminal complaint is: based on these facts:

See attached affidavit.

@ Continued’on the attached sheet,

LE

Complainant's Kgnat.

lance Donde , Special Ageat

Printed name and title

 

 

Electronically submitted

Date: 6:14PM,Jan4,20I90 i ss—“—sSSSee Ge . Em obi .

City and state: Albuquerque NM Karen B. Moizen, United States Magistrate Judge
% Printed name and title

Sy
‘s

 

 

 

 
Case 1:19-cr-03746-JB Document1 Filed 01/04/19 Page 2 of 6

AFFIDAVIT IN SUPPORT OF
CRIMINAL COMPLAINT
I, Lance Roundy, being duly sworn, state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. This affidavit is made in support of a Criminal Complaint and an Arrest Warrant
for Zachariah Stanley JOE, (referred to herein as “JOE”), year of birth 1991.

2. lama Special Agent with the United States Department of Justice, Federal Bureau
of Investigation (FBI) and have been employed as such since 2008. I am currently assigned to the
Albuquerque Division of the FBI, Farmington Resident Agency. I have primary investigative
responsibility for investigating crimes that occur in Indian Country, including violent crimes such
as homicide, robbery, arson, aggravated assault, and sexual assault. As a Federal Agent, I am
authorized to investigate violations of the laws of the United States and have authority to execute
arrest and search warrants issued under the authority of the United States,

3. This affidavit is based upon information reported to me by other federal, state, and
local law enforcement officers during the course of their official duties. Throughout this affidavit,
reference will be made to law enforcement officers. Law enforcement officers are those federal,
state, and local law enforcement officers who have directly participated in this investigation. This
affidavit is also based upon information gained from interviews with cooperating citizen witnesses,
whose reliability is established separately herein.

4, Based on my training, experience, and the facts set forth in this affidavit, I believe
there is probable cause that violations of United States Code Title 18.§1111 and §1153 — Murder

committed within Indian country, were committed by JOE.

 
 

Case 1:19-cr-03746-JB Document1 Filed 01/04/19 Page 3 of 6

5. Because this affidavit is submitted for the limited purpose of securing authorization
for a Criminal Complaint and Arrest Warrant, ] have not included each and every fact known to
me concerning this investigation. This affidavit is intended to show that there is sufficient probable
cause for the requested. warrant.

PROBABLE CAUSE

6. On January 3, 2019, the Farmington Resident Agency of the Federal Bureau, of
Investigation was:notified by the Navajo Department of Public Safety, Criminal Investigations, of
an altercation that occurred earlier that evening in Shiprock, New Mexico, within the exterior
boundaries of the Navajo Indian Reservation. During the altercation, an individual with the initials
of B.M.M., and a year of birth of 1986 (referred to herein as “John Doe”), received multiple stab
wounds and was subsequently pronounced dead at the Northern Navajo Medical Center. Initial
information revealed that J ohn Doe was with JOE and another individual with initials of B.M. and
a year of birth:of 1982, at a home just west of the Thatsaburger restaurant off of Highway 491 in
Shiprock prior to the assault.

7. The Office of the Medical Investigator (OMI) was notified and an investigator
conducted a visual assessment of John Doe’s body, counting approximately ten puncture and/or
laceration wounds, An autopsy was scheduled for January 5, 2019.

8. Interviews were conducted with an individual having the initials of D.T. and a year
of birth of 1962..During the interviews, D.T. stated that in the evening hours of January 3, 2019,
he arrived at his home located west of Thatsaburger restaurant with another individual with initials
of V.B. and a year of birth of 1961, and observed JOE kicking John Doe while John Doe was on

the ground outside of the residence. D.T. exited his vehicle and approached JOE pushing him back

from John Doe.'D.T. recognized John Doe to be unresponsive and subsequently heard JOE state

 

 
 

Case 1:19-cr-03746-JB Document1 Filed 01/04/19 Page 4 of 6

something to the effect that John Doe was stabbed. D.T. then kept JOE ata distance from John
Doe to prevent further assault and attempted to assist John Doe to his feet while realizing he was
bleeding underneath his multiple layers of clothing. D.T., along with other individuals, put John
Doe in a vehicle and transported him to the hospital. D.T., who resides at the residence,
subsequently recognized a kitchen knife missing from the kitchen drawer.

9. An interview was conducted with V.B. on or about January 3, 2019. During the
interview, V.B. stated that she arrived at her place of residence earlier that evening with D.T. and
observed JOE kicking John Doe while John Doe was on the ground outside of the home. V.B. then
exited the vehicle'and helped separate JOE from John Doe and eventually assisted in putting John
Doe inside. a vehicle taking him to the nearby hospital for treatment. V.B. did not notice anything
in JOE’s hands:as she was attempting to put John Doe in the vehicle.

10. On or about the early morning hours of January 4, 2019, a search was conducted
on the residence based on written consent from the home owners. The search revealed a red
substance Consistent with blood inside the residence near the door and surrounding ateas as well
as outside on the ground near other vehicles. Additionally, the investigating Agents observed a
large wood burning stove near the door that appeared to be knocked off the stabilizing blocks and
a kitchen chair that was knocked over. The scene was similar in appearance to'the aftermath of a
fight or an altercation. No weapons or other objects were located and seized during the search.

LL On January 4, 2019, B.M. was interviewed at the Criminal Investigations Office.in
Shiprock. During the interview, B.M. said that on January 3, 2019, he was drinking alcohol with
John Doe at his place of residence west of Thatsaburger restaurant in Shiprock. During the early
evening hours: John Doe communicated via text message with JOE indicating that he (JOE) just

left his place of employment at .the Burger King restaurant a short distance away and wanted to

 
Case 1:19-cr-03746-JB Document1 Filed 01/04/19 Page 5 of 6

come over to the residence. JOE subsequently arrived at the residence intoxicated and extremely
upset about being fired from his job earlier that day. JOE continued his tirade about losing his job
throughout the evening and at one point, JOE violently struck John Doe in the face with the back
of his hand, sending John Doe back towards the wood burning stove. As John Doe fell to. the
ground, he struck the wood burning stove knocking it off the stabilizing blocks. Once on the
ground, JOE quickly. approached John Doe in an effort to continue the assault; however, B.M.
intervened and punched JOE several times in the head with his fists, causing a laceration to JOE’s
head. B.M. was able to wrestle JOE to the ground and get him subdued long enough for John Doe
and B.M. to retreat to the exterior of the residence, while JOE remained inside locking the door.
B.M. said that while he wrestled with JOE on the ground, JOE was bleeding from the laceration
on his head. B.M. described to the investigating Agents the location where he held JOE while he
was bleeding which coincided with the locations where significant red substance consistent with
blood was found inside the residence during the search.

12. While locked outside the residence, B.M. reported hearing JOE searching through
the kitchen drawers and cabinets in a violent manner. B.M. then became upset feeling that his
home was being. invaded, and subsequently ran to the known residence of JOE and broke. a
window. B.M. then returned to his residence approximately five minutes later and found John Doe
on the ground just outside of the door bleeding. B.M. observed JOE standing over John Doe. B.M,
reported observing D.T. and V.B. subsequently arrive and assist with getting John Doe to a vehicle.
B.M. stated that he was arrested a short time later by the Navajo Police Department for breaking
the window on JOE’s house and was released from the Shiprock Detention Center. B.M. stated

that the only individuals at the residence with him during the altercation were JOE and John Doe,

 
Case 1:19-cr-03746-JB Document1 Filed 01/04/19 Page 6 of 6

and he further said that he saw no one running from the residence upon return from breaking the
window at JOE’s residence.
JURISDICTIONAL STATEMENT

13. The offense detailed in this affidavit was committed within the exterior
boundaries:of the Navajo Indian Reservation.

14. John Doe and JOE are enrolled members of thé Navajo Tribe.

CONCLUSION

15. Based on my training, experience, and the facts as set forth in this affidavit, there
is probable cause to believe that violations of United States Code Title 18 §1111 and §1153 -
Murder committed within Indian country, were committed by JOE, by assaulting and killing

John Doe.

Assistant United States Attorney Kyle Nayback reviewed and approved this affidavit and

Criminal Complaint. Hf,
ZZ Ce

F
Lance Roundy
Special. Agent

Federal Bureau-of Investigation

Electronically su

 

 

_ Bn MOGs) —

United States Magistrate Judge.

 
